Crawford, Justice.
Plaintiffs in error recovered a judgment against defendant in error as trustee. A motion was made in the court below to set aside the judgment because of defective pleading. The motion was granted, and plaintiffs excepted.
The bill of exceptions recites, that “ respondents in-resisting the motion, showed that the trust estate was created as follows then follows a copy of the deed creating the trust estate. The judge, in certifying the bill of exceptions, states in his certificate that the deed was not tendered in evidence on the hearing in the court below, and with this qualification, that the bill of exceptions was true. On call of the case in this court, amotion was made to dismiss the writ of error because the bill of exceptions is not a true bill of exceptions.
The certificate of the judge shows that the recitals in the bill of exceptions are not true. This court can entertain a case onfy when the judge, who presided therein, certifies that the bill of exceptions is true. The contrary thereof appearing on the face of the certificate itself, in this case, the same must be dismissed. _ Code, §§4252, 4257..
Writ of error dismissed.